ALLONGE AND MODIFICATION AGREEMENT




This ALLONGE AND MODIFICATION AGREEMENT ("Modification") is entered into this
30th day of December, 2009, by and among LISA PAIGE MONTROSE ("Lender"); and
CASINOS USA, INC. a Colorado corporation ("Borrower");




RECITALS




A.

Borrower executed and delivered to Lender its promissory note in the original
principal amount of $761,202.21 dated as of January 17, 1997 (the “Note”).




B.

The obligations of Borrower under the Note are secured by a second priority Deed
of Trust encumbering certain real property owned by Borrower legally described
as Lot 5 and the Easterly 30 feet of Lot 4 laying perpendicular to Lot 5, Block
40, City of Black Hawk, State of Colorado (the “Second Deed of Trust” and
“Property”, respectively).  




C.

The Second Deed of Trust is junior to a deed of trust granted by Borrower to
Astraea Investment Management,  LP dated as of January 17, 1997 (the “Senior
Deed of Trust”) securing the repayment of a promissory note in the original
principal amount of $783,103.56 (the “Senior Note”).




D.

The Senior Note and Deed of Trust have been assigned to Global Casinos, Inc. and
are held by Global Casinos, Inc. as to an undivided 66% interest and by an
unaffiliated third party as to an undivided 34% interest.




E.

The Note was modified pursuant to a Term Sheet dated as of July 25, 2002.




F.

The Note has currently matured and is now due and payable.




G.

The current outstanding balance of the Note is $616,987.79 (“Current Outstanding
Balance”)




H.

Borrower has requested, and Lender is willing to agree to, an extension of the
maturity date of the Note with modifications to its terms and subject to the
conditions hereinbelow set forth.







AGREEMENT




NOW THEREFORE, for the mutual promises and covenants set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:








1







--------------------------------------------------------------------------------

1.

Acknowledgement of Recitals.  Borrower and Lender acknowledge and agree that the
foregoing Recitals are true and correct statements of fact and that as of the
date of this Modification, they are indebted to Lender for the Current
Outstanding Balance as set forth in the foregoing Recitals  




2.

Modification of Loan.  Effective as of the date of this Modification, the terms
of the Note shall be modified as follows:




2.1

Principal Reduction Payment.    Concurrently with the execution of this
Agreement, Borrower shall pay to Lender a principal reduction payment in the
amount of $100,000.  Giving effect to such payment, the parties agree that the
Current Outstanding Balance of the Note shall be reduced to $516,987.79.




2.2

Maturity Date.  The maturity date of the Loan shall be extended to December 31,
2010 ("Maturity Date"), upon which date all outstanding principal, accrued
interest and any unpaid fees and costs shall be immediately due and payable.
 Subject to Borrower not then being in default under the Note or Second Deed of
Trust, Borrower shall have the right to extend the Maturity Date to December 31,
2011 by paying Lender a principal reduction payment in the amount of $50,000 on
or before December 31, 2011.  Subject to Borrower not then being in default
under the Note or Second Deed of Trust, Borrower shall also have the right to
further extend the Maturity Date to December 31, 2012 by paying Lender an
additional principal reduction payment in the amount of $50,000 on or before
December 31, 2011.  After December 31, 2012, the Maturity Date will only be
further extended by written mutual agreement of Borrower and Lender upon terms
acceptable to both parties.




2.3

Interest Rate.  The unpaid principal balance of the Loan shall accrue interest
at  the fixed rate of eight percent (8%) per annum, accruing from the date
hereof until the Note is paid in full.




2.4

Payments.  Monthly payments of $5,596.15, principal and interest, shall  be due
and payable on or before the first day of each month commencing January 1, 2010
and continuing on or before the first day of each month thereafter until the
Maturity Date, when all outstanding principal and accrued and unpaid interest
shall be paid in full.  The payments are based upon a twelve year amortization.




2.5

Collateral.   Borrower hereby acknowledges and agrees that the Property and
 Second Deed of Trust granted to Lender as security for the Loan shall continue
to secure the Loan in the same priority position and is not changed or altered
in any way by this Modification.  




2.6

Fees.  As part consideration of this Modification, Borrower shall be obligated
to reimburse Lender for its attorneys' fees and costs incurred in connection
with this Modification, not to exceed $8,000,  and to pay Lender a loan
extension fee in the amount of $2,584.94 (.05% of the Current Outstanding
Balance reduced by the principal reduction payment provided for in Section 2.1
above).  





2







--------------------------------------------------------------------------------




3.

Future Defaults. Borrower acknowledges that Lender has agreed to waive the
existing defaults on the Loan; however, Borrower acknowledges and agrees that
such waiver does not extend to any future default under the Loan, including,
without limitation, in the event additional debt is entered into by Borrower
without the prior consent of Lender.




4.

Deferred Payments on Senior Note.   For so long as the Note held by Lender is
outstanding and unpaid, Borrower agrees that it will defer and accrue all
payments of principal and interest due and owing to Global Casinos, Inc. for its
undivided 63.22% interest in the Senior Loan.  This deferral shall terminate ab
initio in the event Lender commences an action or proceeding to foreclose on the
Property under the Second Deed of Trust.




5.

Authority to Enter into this Modification.  Borrower hereby states that it has
the requisite authority to enter into this Modification and hereby indemnifies
Lender from any and all claims or losses which Lender may incur as a result of
any party lacking the necessary requisite authority to enter into this
Modification.  All parties agree to execute any additional documentation or
provide any additional documentation as may be reasonably requested by Lender to
properly and further effectuate the terms of this Modification.




6.

Governing Law.  This Modification shall be governed by the laws of the State of
Colorado.  The prevailing party in any litigation hereunder shall be entitled to
recover reasonable legal fees and costs in addition to all other damages and
remedies at law.




7.

No Representations Language/No Endorsement of Success or Feasibility.  Borrower
and Guarantors understand and agree that Lender's consent to this Modification
is not to be construed by them or any other party as an endorsement or
acknowledgment by Lender, either explicitly or implicitly, of the feasibility or
likelihood of success of this Modification.  Further, Lender makes no
representations regarding the tax consequences of this transaction.  




8.

Successors Bound/Integration.  The provisions of this Modification shall bind
the respective heirs, executors, personal representatives, administrators,
successors and assigns of the parties hereto.  This Modification incorporates
all prior discussions and negotiations between the parties and may not be
amended except in writing duly acknowledged by the parties.




9.

Severability.  The invalidity or unenforceability of any term or provision of
this Modification shall not affect the validity or enforceability of the
remaining terms and provisions hereof and each provision of this Modification
shall be valid and enforceable to the fullest extent permitted by law.  




10.

Counterparts.  This Modification may be separately executed, each of which shall
be considered an original, and when taken together shall constitute the entire
agreement between the parties.











3







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this Modification to be executed
as of the day and year first above written.




CASINOS USA, INC.,  a Colorado Corporation







By:  /s/ Doug James

/s/ Lisa Paige Montrose

Doug James, President

LISA PAIGE MONTROSE








4







--------------------------------------------------------------------------------




STATE OF COLORADO

)

)

COUNTY OF ____________________

)







The foregoing instrument was acknowledged before me this

 day of December, 2009, by Doug James, President of Casinos USA, Inc.  




Witness my hand and official seal.







[SEAL]

Notary Public

My commission expires:













STATE OF COLORADO

)

)

COUNTY OF ELBERT

)







The foregoing instrument was acknowledged before me this 30th day of December,
2009, by Lisa Paige Montrose.




Witness my hand and official seal.







[SEAL]

  /s/ Cindy Matschke

Notary Public

My commission expires:  9/6/2010





5





